Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an internal fluid delivery conduit containing an irrigation fluid” is indefinite. As the claim is directed to a “dental irrigation needle” it is unclear how the fluid is part of the structure of the needle. For examination purposes it is construed to only be functionally capable of containing an irrigation fluid as the fluid is described in the specification to be disposed in the syringe and the needle only allows passage of the fluid therethrough ([0036] of the instant specification).
Regarding claim 1, the limitation “wherein an exit velocity and an exit pressure of the irrigation fluid at the plurality of exit ports are substantially the same when a minimum pressure is applied to the irrigation fluid” and “wherein an irrigation fluid velocity at the coronal/mid root exit port and at the apical exit port is proportional to a cross section area of the internal fluid delivery conduit at the apical exit port and the cross section area of an opening of the apical exit port multiplied by the velocity of the irrigation fluid at a cross section area of the internal fluid delivery conduit at the apical exit port” is indefinite. It is unclear what structure is required as the fluid is not part of the needle. For examination purposes it is construed to only require ports which are capable of exiting a fluid. Furthermore exit velocity is a factor of fluid supply pressure applied / the syringe which is not positively claimed as part as the needle.
Regarding claims 5 and 8, the claim as a whole is indefinite it is unclear what structure is encompassed as the claim is generally narrative. For examination purposes it is construed to only require ports which are capable of exiting a fluid.  
Regarding claim 14, the whole claim is indefinite after amendment.  It is not clear what applicant is trying to say by “is constructed such that” it appears the needle is not in a final form and is narrative.  Also, the limitation “exit port locations are adjacent to the walls of the shaped root canal and walls of the dental irrigation needle at locations” is indefinite. It is unclear what structure is being claimed. For examination purposes it is construed that the needle is only required to have a tapered outer profile with exit holes at various locations of the needle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7-11, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruddle (US 2012/0148979).
Regarding claims 1, 4-5, 7-11, 13, and 15-16 Ruddle discloses a dental irrigation needle in FIGS. 2 and 5 for irrigating a shaped root canal comprising; a connection adapted to engage a syringe (adapted to engage 14, par. 39); an internal fluid delivery conduit (interior as shown in FIG. 5) containing an irrigation fluid ([0038] describes how the needle “facilitates the flow of fluid through the flow path”); a plurality of exit ports (32) for sprouting irrigation fluid from the internal fluid delivery conduit, wherein an exit velocity and exit pressure of the irrigation fluid at the plurality of exit ports are substantially the same when a minimum pressure is applied to the irrigation fluid (construed to be functionally capable as it contains ports with pressure, as the claim does not require a fluid it is only construed that the structure is exit ports with the same size to enable an equal exit velocity of fluid , as shown the exit ports are shown to be the same size); wherein the exit ports include at least a coronal ;mid root exit port (FIG. 5. Shows 32 which is at a top) and an apical exit port (FIG. 5 shows an apical opening 32 at the bottom) ;(claim 2) wherein the internal fluid delivery conduit is tapered (as shown in FIG. 5); (claim 4) comprising a coronal/mid root exit port (32) and an apical exit port (35), wherein an irrigation fluid velocity at the coronal/mid root exit port and at the apical exit port is proportional to a cross section area of the internal fluid delivery conduit at the apical exit port and the cross section area of  an opening of the apical exit port times the a velocity of the irrigant at a cross section area of the internal fluid delivery conduit at the apical exit port (as the ports open in the canal it is construed to be functionally capable); (claim 5) wherein a minimum velocity of the irrigation fluid being spouted from the internal fluid delivery conduit at the plurality of exit ports is 0.5 m/s and (ii) a minimum pressure of the irrigation fluid being spouted from the internal fluid delivery conduit at the plurality of exit ports is 50 kpa (as the ports open in the canal it is construed to be functionally capable) It is noted that the method is not being claimed, only the apparatus, therefore, the prior art only needs to teach the structure as claimed and then the structure is capable of functioning as claimed, in this case the claimed structure is taught by the prior art and depending on the velocity and pressure of the fluid being delivered to the irrigation needle, the structure is capable of functioning as claimed and therefore the claimed limitations are met by the prior art; wherein an exit velocity and an exit pressure of the irrigation fluid at the plurality of exit ports are substantially the same when a minimum pressure is applied to the irrigation fluid ( as the ports open in the canal it is construed to be functionally capable, see above regarding the detailed explanation on how the structure is capable of functioning as claimed); (claim 7) further comprising an apical exit port (35) and a coronal/mid-root exit port (32); (claim 8) wherein when the irrigation flow rate is capable of being about 15 milliliters per minute, (i) the pressure and velocity of the irrigation fluid at the corona/mid-root exit port are capable of being about 110kpa and 2.94m/s respectively and (ii) the pressure and velocity of the irrigant exiting the apical exit port are capable of being about 100 kpa and 2.88 m/s respectively (as the ports open in the canal it is construed to be functionally capable, see above detailed explanation regarding the functionality of the claimed irrigation needle, not the method of use is NOT being claimed); (claim 9) wherein at least one of the plurality of exit ports is configured such that that the irrigation fluid is spouted down an apical portion of the root canal (35 is pointed in an apical direction); (Claim 10) wherein at least one of the plurality of exit ports is configured such that the irrigation fluid is spouted substantially perpendicularly to a longitudinal axis of the needle (32 is substantially perpendicular to the longitudinal axis of the interior); (claim 11) wherein a shape of the plurality of exit ports is a circle (as shown in FIG. 5, 3, par. 35); (claim 13) a length and/or thickness of the needle is construed such that the plurality of exit ports clean only the mid-root and coronal portions of the root canal (functionally capable of only cleaning such based on depth the practitioner places in the root canal); (claim 15) wherein the plurality of exit ports are located at a plurality of angular positions around a longitudinal axis of the needle such that the walls or substantially all parts of the walls of the root canal are cleaned as the needle is moved up and down (the needle of FIG. 5 is functionally capable as it fits within the root canal and has ports at a plurality of locations (180 degrees apart)); (claim 16) wherein the plurality of exit ports are positioned along a path extending along the tapered outer profile of the needle and wherein adjacent exit ports of the plurality of exit ports are angularly displaced from each other along the longitudinal axis of the needle by an angle of between 45 and 180 degrees (the ports are shown to be displaced 180 degrees apart in FIG. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddle  (US 2012/0148979).
Regarding claim 3, Ruddle discloses the claimed invention substantially as claimed as set forth above.
Ruddle fail(s) to teach wherein a taper of the internal fluid conduit is between 0%-10% , however, teaches the external taper being from about 1-12% and not tapering at all (therefore 0%, par. 12).
Ruddle teaches the internal taper being substantially equal to the external taper which is between 1-12% which is within the claimed range and another embodiment in FIG.4 wherein the internal fluid conduit has a 0 % taper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide the internal taper to be within the claimed range as taught by Ruddle, for the purpose of directing flow of the fluid to the root canal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ruddle (US 2012/0148979) in view of Pond (US 6,494,713).
Regarding claim 14, Ruddle discloses the claimed invention substantially as claimed as set forth above.
Ruddle fail(s) to teach wherein the tapered outer profile of the needle is constructed such that walls of the needle at the exit port locations are close to walls of the canal and walls of the needle at locations where there are no exit ports are recessed in to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit.
However, Pond teaches a needle in FIG 13 which has a recess at the exit port (20) on a taper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ruddle, by requiring wherein the tapered outer profile of the needle is constructed such that walls of the needle at the exit port locations are close to walls of the canal and walls of the needle at locations where there are no exit ports are recessed in to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit, as taught by Pond, for the purpose of helping spread the flow laterally in the root canal.
Response to Arguments
Applicant's arguments filed 22 November 2022 have been fully considered but they are not persuasive. 
On pages 5-6, applicant argues the amended language based on a section in the specification of [0044] by stating “that exit ports closest to an apical end of the needle may have a larger/elongated opening than exit ports located in the coronal portion and mid-root portion of the needle”. Such is not consistent with the claim terminology as presented. The examiner suggests wording the claim language based on the structure of the needle and not based on the fluid velocity to clarify the 112b issues.
In response to applicant’s argument with regard to claim 3 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ruddle is relied upon to teach that a variation of taper is recognized by one of ordinary skill in the art subject to routine optimization/experimentation.
	On pages 6-7 applicant argues the rejection of claim 14, by stating that Pond does not teach “wherein the tapered outer profile of the needle is constructed such that walls of the needle at the exit port locations are close to the walls of the canal and walls of the needle location where there are not exit parts are recessed to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit”. However, Pond teaches a needle in FIG 13 which has a recess at the exit port (20) on a taper. Which would result in a configuration when modified by Ruddle which has a tapered outer profile of the needle is constructed such that walls of the needle at the exit port locations are close to the walls of the canal and walls of the needle location where there are not exit parts are recessed to allow for irrigation fluid to be removed easily from the root canal due to a reduced volume of the internal fluid delivery conduit.
	For these reasons applicants’ arguments are not found to be persuasive and the grounds of rejection is upheld.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/MATTHEW M NELSON/Primary Examiner, Art Unit 3772